IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs November 12, 2014

             STATE OF TENNESSEE v. TYRONE R. TEASLEY
               Appeal from the Circuit Court for Williamson County
             Nos. II-CR017000, II-CR087471 Timothy L. Easter, Judge


                No. M2014-00507-CCA-R3-CD - Filed January 30, 2015


The Defendant, Tyrone R. Teasley, pleaded guilty before the Circuit Court for Williamson
County in case number II-CR087471 to first offense driving under the influence (DUI), a
Class A misdemeanor, driving on a revoked, suspended, or cancelled license, a Class A
misdemeanor, and reckless driving, a Class B misdemeanor. See T.C.A. §§ 55-10-401 (Supp.
2014), 55-50-504 (2012), 55-10-205 (Supp. 2014). The Defendant also pleaded guilty in
case number II-CR017000 to first offense per se DUI, a Class A misdemeanor, resisting
arrest, a Class B misdemeanor, and failure to report an accident, a Class C misdemeanor.
See id. §§ 55-10-401 (Supp. 2014), 39-16-602 (2014), 55-10-106 (2012). The trial court
sentenced the Defendant to two consecutive terms of eleven months, twenty-nine days for
the DUI convictions to be served on probation after 180 days’ concurrent confinement. The
Defendant also received concurrent sentences of six months for the resisting arrest and the
reckless driving convictions to be served on probation after thirty days’ concurrent
confinement, of eleven months, twenty-nine days for the driving on a revoked license
conviction to be served on probation after 180 days’ concurrent confinement, and of thirty
days’ concurrent confinement for failure to report an accident, for an effective sentence of
twenty-three months and twenty-eight days with all but 180 days to be served on probation.
The trial court also ordered as a condition of probation that the Defendant “lose” his license
for five years. On appeal, the Defendant contends that the trial court erred by ordering a five-
year license suspension. We reverse the judgments of the trial court and remand for entry
of modified judgments reflecting the loss of the Defendant’s driving privilege for two years
in compliance with Tennessee Code Annotated section 55-10-404(a)(1)(A) (Supp. 2014).

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Reversed;
                                  Case Remanded

R OBERT H. M ONTGOMERY, J R., J., delivered the opinion of the court, in which N ORMA
M CG EE O GLE and C AMILLE R. M CM ULLEN, JJ., joined.
Vanessa P. Bryan, District Public Defender; and Robert W. Jones, Assistant District Public
Defender, for the appellant, Tyrone R. Teasley.

Robert E. Cooper, Jr., Attorney General and Reporter; Benjamin A. Ball, Senior Counsel;
Kim R. Helper, District Attorney General; and Carlin Hess, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                        OPINION

        Pursuant to the negotiated plea agreement, the Defendant pleaded guilty to each
offense without an agreement regarding sentencing. At the guilty plea hearing, the State’s
recitation of facts showed that in case number II-CR017000, the Defendant was involved in
a hit-and-run collision during which he fled the scene without reporting the incident and was
followed by the other driver. Police officers were dispatched, and they stopped the
Defendant. When questioned by the officers, the Defendant had an odor of alcohol, admitted
to drinking alcohol, and performed poorly on field sobriety tests. Upon arrest, the Defendant
“did not place his hands behind his back and attempted to resist[.]” The Defendant was
arrested, and his blood alcohol concentration was 0.18%.

        Relative to case number II-CR087471, the State’s recitation of the facts showed that
the Defendant was involved in a single car crash A state trooper was dispatched and
questioned the Defendant, who denied being the driver of the vehicle despite being the only
person at the scene. The Defendant had injuries consistent with a roll-over vehicle crash and
had debris on him. The Defendant’s eyes were bloodshot and watery, and his speech was
slurred. The trooper concluded that the Defendant was the driver of the vehicle. The
Defendant admitted to drinking two beers earlier that evening, and he performed poorly on
field sobriety tests. The Defendant had a revoked license and had two previous convictions
for that offense. The Defendant refused a blood-alcohol test.

       At the sentencing hearing, the Defendant testified that he was twenty-eight years old,
was raised by his grandmother in Michigan, and graduated from high school. He attended
one year of college in Michigan but moved to Tennessee in 2006 for work. He said that he
was required to make payments toward his student loans before he could obtain additional
student loans. He wanted to finish his college education because he had three children.

        The Defendant testified that he lived with his sister, Rashonda Cotton. He was caring
for his one-year-old daughter at the time of the hearing. He worked at Four Star Paving, and
he paid for childcare. He took her to church weekly. He had applied for entry into a project
management program at I.T.T. Tech. He said that his current pay rate was $14 per hour and
that he would receive benefits for his children.

                                             -2-
       The Defendant testified that each of his present cases involved alcohol and that he had
a drinking problem. He said he was going to attend Alcoholics Anonymous, to obtain a
sponsor, and to attempt to stop drinking because it was “a problem in [his] life.” He said he
was willing “to give it [his] all.”

        On cross-examination, the Defendant testified relative to the collision involving
another vehicle that he knew the occupants of the other vehicle, that the other driver was
stopped at a red light, that the light turned green, and that he thought the other driver was
going to drive through the intersection. The Defendant slammed on his brakes to prevent a
collision but hit the car. The Defendant and the occupants of the other car were driving to
Natchez Street to “chill and drink” when the collision occurred. He said he drank two
twenty-four ounce beers earlier that day and denied he was impaired at the time of the
collision.

       The Defendant testified that he was previously charged with disorderly conduct,
public intoxication, and underage possession of alcohol in 2006. He was previously arrested
for possession of marijuana and ecstasy. He admitted to using ecstasy. He said that he was
only previously convicted of public intoxication, disorderly conduct, and possession of
marijuana and that he received probation. He said he violated his probation by continuing
to drive. The trial court reviewed the probation violation reports, which showed that the
Defendant violated the conditions of his release and that the court sentenced him to ten days’
confinement and returned him to probation. The Defendant was later arrested for driving on
a suspended license and for failure to report the arrest to his probation officer. The
Defendant served ninety days in confinement for the probation violation. The Defendant
violated his probation a third time by failing to pay fines, fees, and court costs, and the court
extended the duration of his probation.

        The Defendant testified relative to the roll-over crash that he did not tell the
investigating officer that he was driving the car because he was scared. He admitted to
drinking two twenty-four ounce beers and one-half pint of liquor that day. He said that the
car belonged to his then-fiancée’s father and that he had permission to drive the car. He said
that after the incident, he and his fiancée decided not to marry and that her father later told
the police the Defendant did not have permission to drive the car. He said they were mad at
him. Upon questioning by the trial court, the Defendant stated that he was released on bond
when the first DUI occurred.

      The trial court found that enhancement factor (1) applied based on the Defendant’s
previous convictions for possession of a controlled substance, public intoxication, disorderly
conduct, and several driving-related offenses. See T.C.A. § 40-35-114(1) (2014) (“The
defendant has a previous history of criminal convictions or criminal behavior, in addition to

                                               -3-
those necessary to establish the appropriate range.”). The court found that less restrictive
measures had previously been unsuccessfully applied to the Defendant and that confinement
was necessary to avoid depreciating the seriousness of the Defendant’s conduct and to
provide an effective deterrent to others. The court noted the nature of the Defendant’s
dangerous conduct and said the Defendant would kill someone if his conduct were not
controlled. The court ordered an effective sentence of twenty-three months and twenty-eight
days to be served on supervised probation except 180 days of confinement.

       The trial court further ordered as conditions of probation that the Defendant obtain a
drug and alcohol assessment and follow the recommendations of the report. The court
ordered the Defendant to attend at least three Alcoholics Anonymous meetings per week
during the two-year probationary period. Last, the court ordered that he “lose his license for
a period of five years.” The loss of the Defendant’s license is the focus of the present appeal.

        The Defendant contends that the trial court erred by revoking his driver’s license for
five years because Tennessee Code Annotated section 55-10-404(a)(1)(A) only permits a trial
court to prohibit a defendant from driving for one year upon a first offense DUI conviction.
The State responds that the trial court erred by ordering as a condition of the Defendant’s
probation that he lose his license for a period of time that exceeded the length of the effective
sentence.

        Tennessee Code Annotated section 55-10-404(a)(1)(A) states that a trial court “shall
prohibit any person convicted of a violation of § 55-10-401 from driving a motor vehicle in
this state for a period of one (1) year, if the conviction is a first offense[.]” (emphasis added).
The Tennessee Department of Safety is required to revoke a driver’s license when a driver
has been convicted of DUI. Id. § 55-50-501 (2012) (emphasis added). When a defendant
is convicted of DUI, “the [trial] court in which the conviction is had shall require the
surrender [of the] . . . licenses then held by the person so convicted, and the court shall
thereupon forward the licenses together with a record of the conviction” to the Department
of Safety. Id. § 55-50-503(a) (2012).

       Revocation of a driver’s license is defined as the “termination by formal action of the
[D]epartment [of Safety] of a person’s driver license or privilege to operate a motor vehicle
on the public highways[.]” Id. § 55-50-102(48), (16) (2012). The Tennessee General
Assembly granted to the Department of Safety “the authority to revoke the license to drive.”
State v. Timothy L. Morton, No. M2011-00876-CCA-R3-CD, 2012 WL 1080480, at *4
(Tenn. Crim. App. Mar. 30, 2012); see T.C.A. § 55-50-501; State v. Richard E. Brown, Jr.,
No. M2010-01945-CCA-R3-CD, 2011 WL 3925497, at *4 (Tenn. Crim. App. Sept. 8, 2011).
As a result, the Department of Safety, not the trial court, has the authority to revoke a
defendant’s driver’s license. Trail v. State, 526 S.W.2d 127, 129 (Tenn. Crim. App. 1974).

                                                -4-
The power to prohibit a defendant from driving pursuant to Code section 55-10-404(a)(1)(A)
“is a judicial act and it has no relation whatever to the . . . sections governing the Department
of Safety’s power to grant, revoke and suspend licenses.” Goats v. State, 364 S.W.2d 889,
891 (Tenn. 1963).

       In the present case, the Defendant was convicted of two counts of first offense DUI.
Upon those convictions, the trial court was required to prohibit the Defendant from operating
a motor vehicle for one year for each conviction. See T.C.A. § 55-10-404(a)(1)(A). In the
context of Code section 55-10-404(a)(1)(A), the trial court could only prohibit the Defendant
from driving, not effectively revoke his driver’s license. Revocation of the Defendant’s
license is an administrative procedure conducted by the Department of Safety. The trial court
was required to confiscate the Defendant’s license upon his convictions for DUI and to
forward the license and the judgments of conviction to the Department of Safety in order for
the department to revoke the Defendant’s license. In any event, our statutes clearly require
the loss of the Defendant’s driving privilege for two years, regardless of whether the
Department of Safety followed its revocation procedures. The trial court’s prohibiting the
Defendant from driving and the Department of Safety’s revoking the Defendant’s license are
two distinct methods of banning a defendant from operating a motor vehicle. See Richard
E. Brown, Jr., 2011 WL 3925497, at *5.

        The record reflects that the trial court ordered as a condition of the Defendant’s
probation that he lose his license for a period of five years. The court never stated that the
Defendant’s license was revoked. Instead, the court imposed as a condition of his probation
a loss of the driving privilege, which was not improper. See State v. Smith, 776 S.W.2d 141,
144 (Tenn. Crim. App. 1989) (stating that “surrender” of a driver’s license during a
defendant’s entire probationary period was not “too far reaching”). The court not only was
obligated pursuant to our statutes to prohibit the Defendant from driving after being
convicted of two counts of first offense DUI, it also had the authority to order as a condition
of probation that he lose his driving privilege. See Smith, 776 S.W.2d at 144; T.C.A. § 55-
10-404(a)(1)(A).

       Although we conclude that the trial court properly prohibited the Defendant from
driving after being convicted of two counts of first offense DUI, the court erred by extending
the prohibition period as a condition of his probation beyond the length of the effective
sentence, which was twenty-three months and twenty-eight days. In any event, our statutes
required the court to prohibit the Defendant from driving for one year for each first offense
DUI conviction, for an effective prohibition period of two years. Therefore, we reverse the
judgments of the trial court and remand for entry of modified judgments reflecting the loss
of the Defendant’s driving privilege for two years.



                                               -5-
       In consideration of the foregoing and the record as a whole, we reverse the judgments
of the trial court and remand for entry of modified judgments reflecting the loss of the
Defendant’s driving privilege for one year in each case.




                                          ____________________________________
                                          ROBERT H. MONTGOMERY, JR., JUDGE




                                            -6-